EXHIBIT 10.1

ANTIGENICS INC.

SECURITIES EXCHANGE AGREEMENT

This Securities Exchange Agreement (this “Agreement”) is made as of June 3, 2009
(the “Effective Date”) by and between ANTIGENICS INC., a Delaware corporation
(the “Company”), and TANG CAPITAL PARTNERS, LP (the “Bond Holder”).

RECITALS

WHEREAS, the Bond Holder wishes to exchange a aggregate of $12,442,000.00
principal amount of the Company’s 5.25% convertible senior notes due February
2025 (collectively, the “Bonds”).

WHEREAS, the Company wishes to issue to the Bond Holder, pursuant to the
exemption from registration provided by Section 3(a)(9) (“Section 3(a)(9)”)
under the Securities Act of 1933, as amended (the “Securities Act”), 4,028,838
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) in exchange for the Bonds (the “Exchange”) and to cancel the Bonds upon
the terms and conditions set forth herein.

AGREEMENT

1. Exchange; Delivery. Bond Holder hereby assigns, sells and transfers the
Bonds, plus all claims arising out of or relating to the Bonds, including but
not limited to any accrued but unpaid interest, to the Company in exchange for
the issuance by the Company, effective as of the Effective Date, of 4,028,838
shares of Common Stock (the “Shares”) to the Bond Holder (the “Exchange”). On
the business day immediately following the Effective Date, the Company shall
deliver the Shares to the Bond Holder via DWAC to an account specified in
writing by the Bond Holder and the Bond Holder shall deliver the Bonds to the
Company via DTC to an account specified in writing by the Company.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Bond Holder that as of the Effective Date:

2.1 Organization. The Company is duly incorporated and validly existing in good
standing under the laws of the State of Delaware. The Company has full corporate
power and authority to own, operate and occupy its properties and to conduct its
business as presently conducted and is registered or qualified to do business
and is in good standing in each jurisdiction in which it owns or leases property
or transacts business and where the failure to be so qualified would have a
material adverse effect on the Company, and, to the Company’s knowledge (as
defined below), no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification.



--------------------------------------------------------------------------------

2.2 Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
the Company and no other corporate action on the part of the Company, its board
of directors or its stockholders is necessary to authorize the execution and
delivery by the Company of this Agreement or the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
issuance and delivery of the Shares. Furthermore, the Company’s board of
directors has duly authorized the execution and delivery by the Company of this
Agreement and the transactions contemplated hereunder. This Agreement, assuming
due and valid authorization, execution and delivery hereof and thereof by the
Bond Holder, constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities
laws, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.3 Valid Issuance; Reservation of Shares; Preemptive Rights. The Shares are
duly authorized and, when issued and exchanged in accordance with the terms
hereof, (i) will be duly and validly issued, free and clear of any liens,
claims, encumbrances or contractual restrictions on transfer (“Liens”) imposed
by or through the Company or by operation of law of which the Company has
knowledge and (ii) will be issued and delivered in compliance with all
applicable Federal and state securities laws. Neither the cancellation of the
Bonds upon the Effective Date, nor the Exchange, nor the performance by the
Company of its obligations under this Agreement will trigger any preemptive,
“poison-pill”, anti-takeover, anti-dilution, reset or other similar rights.

2.4 Non-Contravention. The execution and delivery of this Agreement, the
issuance of the Shares and the consummation of the transactions contemplated
hereby and thereby will not (a) conflict with or constitute a material violation
of or default (with the passage of time or otherwise) under or give rise to any
right of termination, material amendment, cancellation or acceleration or loss
of any material rights under (i) any material contracts to which the Company is
a party, or (ii) the certificate of incorporation or the bylaws of the Company
or any similar organizational document of the Company, or (b) (i) result in the
creation or imposition (or the obligation to create or impose) of any material
lien, encumbrance, claim, security interest, pledge, charge or restriction of
any kind upon any of the properties or assets of the Company or (ii) an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in agreement or document to which the Company is a party or is bound
other than the with respect to the Bonds, or (c) to the Company’s knowledge,
violate any order or decree applicable to the Company, or by which it or any of
its operations are bound, and no such violation or default currently exists. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency or
other governmental body in the United States is required for the execution and
delivery of the Agreement and the valid issuance of the Shares prior to the
Effective Date except for any securities filings required to be made under state
securities laws.

 

2



--------------------------------------------------------------------------------

2.5 Exchange Act Compliance. The documents that the Company filed under the
Exchange Act since December 31, 2008 (including all exhibits included therein
and documents incorporated by reference therein hereinafter being referred to as
the “Required Documents”) complied in all material respects with the
requirements of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder as of their respective filing dates, and none
of the Required Documents, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

2.6 Non-Public Information. The Company does not currently intend to issue any
press release within the next five days that contains any material non-public
information currently known to the Company. The Bond Holder has not requested
from the Company, and the Company has not furnished to the Bond Holder, any
material non-public information concerning the Company.

2.7 Exemption from Registration. The Exchange is exempt from the registration
requirements of the Securities Act pursuant to the provisions of Section 3(a)(9)
thereof. The Company has complied in all material respects with such provisions
and, without limiting the generality thereof, has not paid to any person,
directly or indirectly, any commission or other remuneration for soliciting the
Exchange. Neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, (i) has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
Exchange, (ii) has issued any shares of Common Stock or shares of any series of
preferred stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock which would be integrated with the Exchange for purposes of the
Securities Act, nor will the Company or any of its affiliates take any action or
steps that would require registration of the Shares under the Securities Act.

2.8 No Reliance. In entering into this Agreement, the Company (i) is not relying
on any advice or representation of the Bond Holder or any of its affiliates
(other than the representations of the Bond Holder contained herein), (ii) has
not received from the Bond Holder or any of its affiliates any assurance or
guarantee as to the merits (whether legal, regulatory, tax, financial or
otherwise) of the Exchange or entering into this Agreement, (iii) has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisors to the extent that it has deemed necessary, and (iv) has
entered into this Agreement based on its own independent judgment and on the
advice of its advisors as it has deemed necessary, and not on any view (whether
written or oral) expressed by the Bond Holder or any of its affiliates. Neither
the Bond Holder nor any of its affiliates is now or has ever been a financial
advisor, or other fiduciary, with respect to the Company.

2.9 Bankruptcy Protection. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to 11 U.S.C. §§
101 et seq. (the “Bankruptcy Code”) or any similar state bankruptcy law nor does
the Company have any knowledge or reason to believe that its creditors intend to
initiate an involuntary proceeding under the Bankruptcy Code or any such state
law.

 

3



--------------------------------------------------------------------------------

2.10 Fair Value. To the Company’s knowledge, as of the date of this Agreement
and, based upon reasonable estimates made by the Company, after giving effect to
the Exchange, the fair value of the Company’s assets will exceed the amount of
its liabilities.

3. Representations and Warranties of the Bond Holder. The Bond Holder hereby
represents and warrants to the Company as follows:

3.1 Due Authorization. The Bond Holder has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
and this Agreement has been duly authorized and validly executed and delivered
by the Bond Holder and no other corporate action on the part of the Bond Holder
is necessary to authorize the execution and delivery by the Bond Holder of this
Agreement. This Agreement constitutes a legal, valid and binding agreement of
the Bond Holder, enforceable against the Bond Holder in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

3.2 No Legal, Tax or Investment Advice. The Bond Holder understands that nothing
in this Agreement or any other materials presented to the Bond Holder in
connection with the Exchange constitutes legal, tax or investment advice and
represents and warrants to the Company that it has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with the Exchange.

3.3 Affiliate Status. As of Effective Date, the Bond Holder represents and
warrants that the Bond Holder is not an affiliate of the Company, and has not
been an affiliate of the Company for the three months preceding the Effective
Date.

3.4 No Regulatory Review. The Bond Holder understands that no United States
federal or state agency has passed on, reviewed or made any recommendation or
endorsement of the Shares issuable hereunder.

3.5 No Transactions in Company Securities. Neither the Bond Holder, directly or
indirectly, nor any person acting on behalf of or pursuant to any understanding
with the Bond Holder, has engaged in any transactions in the securities of the
Company (including, without limitation, any short sales involving any of the
Company’s securities) since the time that Bond Holder first began discussion
with the Company regarding the Exchange through and including the date hereof.
The Bond Holder covenants that neither it nor any person acting on its behalf or
pursuant to any understanding with the Bond Holder will engage, directly or
indirectly, in any transactions in the securities of the Company (including
short sales) prior to the time the transactions contemplated by this Agreement
are first publicly disclosed.

4. Amendment and Waiver. No provision of this Agreement may be amended or
modified except upon the written consent of the Company and the Bond Holder, and
no provision hereof may be waived other than by a written instrument signed by
the party against whom enforcement of any such waiver is sought.

 

4



--------------------------------------------------------------------------------

5. Miscellaneous.

5.1 Attorneys’ Fees. In the event that any suit or action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, each party in such dispute shall pay all of its own
fees, costs and expenses of enforcing any right of such party under or with
respect to this Agreement, including without limitation, such fees and expenses
of attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

5.2 Headings; Construction. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement. The language used in this Agreement is and
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

5.3 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.

5.4 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

5.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law. The parties agree that any action
brought by either party under or in relation to this Agreement, including
without limitation to interpret or enforce any provision of this Agreement,
shall be brought in, and each party agrees to and does hereby submit to the
jurisdiction and venue of, any state or federal court located in New York.

5.6 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof, and no party shall be liable or bound to any other in any manner by any
oral or written representations, warranties, covenants and agreements except as
specifically set forth herein. Each party expressly represents and warrants that
it is not relying on any oral or written representations, warranties, covenants
or agreements outside of this Agreement.

5.7 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one (1) instrument, and shall become
effective when one (1) or more counterparts have been signed by each party
hereto and delivered to the other parties.

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

 

5



--------------------------------------------------------------------------------

5.9 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assignees, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

5.10 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

5.11 Press Release; Form 8-K. The Company agrees that it will, prior to 9:30
a.m. Eastern time, on the first business day after the Effective Date, either
file with the Commission a Current Report on Form 8-K disclosing the material
terms of this Agreement and the transactions contemplated hereby or issue a
press release disclosing the same; provided, however, that the Bond Holder shall
have a reasonable opportunity to review and comment on any such Form 8-K or
press release, as applicable, prior to the issuance or filing thereof and shall
not be deemed to possess material non-public information upon the filing of such
Form 8-K or issuance of such press release.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES EXCHANGE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:     BOND HOLDERS: ANTIGENICS INC.     TANG CAPITAL PARTNERS, LP By:  
/s/ Shalini Sharp     By:   /s/ Kevin Tang Name:   Shalini Sharp     Name:  
Kevin Tang Title:   Chief Financial Officer     Title:   Managing Director